Per curiam:
The defendant’s contention that section 1145, C. L., as amended by act 32, Laws of 1903, pp. 203, 204, repeals by implication the provisions of sections 1242, 1243 and 1244, C. L., is not sustained, the amended section not purporting to be exclusive and the sections referred to being in no respect inconsistent therewith. The order of default was authorized by the showing made, and it does not appear that in refusing to open the default there was any abuse of discretion, no meritorious defense having been suggested other than a verified answer. The appeal is dismissed.